468 S.E.2d 875 (1996)
In the Matter of Lawrence R. KEITT, Respondent.
No. 24401.
Supreme Court of South Carolina.
Submitted February 27, 1996.
Decided March 25, 1996.
Attorney General Charles Molony Condon and Senior Assistant Attorney General James G. Bogle, Jr., of Columbia, for complainant.
Lawrence R. Keitt, pro se, Orangeburg.
PER CURIAM:
In this attorney grievance matter, respondent has conditionally admitted to the allegations against him and consents to a ninety (90) day suspension from the practice of law. We accept the conditional admission and suspend respondent from the practice of law for ninety (90) days.
Respondent admits that he engaged in a sexual relationship with a client and subsequently made false statements to a family court judge when questioned about that relationship.
Respondent has engaged in misconduct in violation of the Rules of Professional Conduct, Rule 407, SCACR, and the Rules on Disciplinary Procedure, Rule 413, SCACR. Specifically, respondent violated the Rules of Professional Conduct by knowingly making a false statement of material fact or law to a tribunal (Rule 3.3(a)(1)); by engaging in conduct *876 involving dishonesty, fraud, deceit or misrepresentation (Rule 8.4(d)); and by engaging in conduct prejudicial to the administration of justice (Rule 8.4(e)). Respondent has violated the Rules on Disciplinary Procedure by engaging in conduct which tends to pollute the administration of justice, and brings the legal profession into disrepute (Paragraph 5(D)).
Accordingly, we suspend respondent from the practice of law for ninety (90) days for his conduct in this matter. Within fifteen (15) days of the date of this opinion, respondent shall file an affidavit with the Clerk of Court showing that he has complied with Paragraph 30 of Rule 413, SCACR.
DEFINITE SUSPENSION.